EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing set of November 26, 2021 has been APPROVED.  The drawings of the replacement drawing set have been accepted as FORMAL.  It is noted that the replacement drawing set sheets fail to comply with 37 CFR 1.121(d) in that they are not labelled, “Replacement Sheet.”  Nevertheless, the replacement drawing sheets have been accepted and entered.

It is noted that reference numerals have been used in the claims.  It is further noted that these do not affect the scope of any claim.  Please see MPEP 608.01(m), noting especially the third paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 5 of claim 1, delete “LiDAAR” and insert –LiDAR—.

On the tenth line of text of independent claim 7, delete “withthe” and insert –with the—therefor.

In that the examiner’s amendment above merely corrects minor, obvious typographical errors in claims 1 and 7, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All rejections and objections set forth in the office action of August 25, 2021 have been overcome by the amendment of November 26, 2021 and by the remarks with that amendment, which remarks are taken as being persuasive in their entirety.
The text of independent claim 1 as newly-amended is as follows:
“1. (currently amended) Simulation device for motor vehicle monitoring, comprising: a radar sensor (2), (3), the radar sensor (2), the camera sensor (3) and the LiDAR light receiving sensor (1) being connected to the computer (4), wherein the radar sensor (2) is controlled via a radar signal transmitter, is controlled via a lens, and the LiDAR light receiving sensor (1) is controlled via a light transmitter (7, 12, 27.1, 27.2, 27.3), wherein the radar signal transmitter, the lens and the light transmitter (7, 12, 27.1, 27.2, 27.3) synchronously control the radar sensor (2), the camera sensor (3) and the light receiving sensor (1) in a time window of less than 50 ms.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-6 depends ultimately from allowable, independent claim 1, each of dependent claims 2-6 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 7 as newly-amended is as follows:
“7. (currently amended) Method for simulating a detection environment for a radar sensor (2), and a light transmitter (7, 12, 27.1, 27.2, 27.3) all connected to a computer (4), comprising the following steps: - driving the radar sensor (2) a radar signal transmitter (5); - monitoring, with the computer (4), carrying out, with the computer (4), controlling the camera sensor (3) with a lens (6); - monitoring, with the computer (4), carrying out, with the computer (4), activating the LiDAR light receiving sensor (1) with a light signal from the light transmitter (7, 12, 27.1, 27.2, 27.3); - registering the light signal (9) at the LiDAR light receiving sensor (1) and - carrying out, with the computer (4), .”  (Bold added).
As for independent claim 7 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648